Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4,6-7,12 are rejected under 35 U.S.C. 102(a)(1 or 2) as being anticipated by Agarwal (US 9,425,076).
Re claims 1,6,7, Agarwal teaches a substrate gripping hand (generally 202, figures 1-4) which grips a substrate (generally 150) with a disc shape, the substrate gripping hand comprising: a base plate (generally 204); and a guide member (generally 210) provided at the base plate, and having a L-shape when viewed from a horizontal direction, the guide member having a shape in which a base end portion of a bottom surface has a horizontal portion and a first corner portion (generally columns 4-5, figure 4) which is a corner portion formed by the bottom surface and an inner wall surface has a curve line shape.
 	Re claim 2, Agarwal teaches the guide member disposed at the substrate gripping hand so that an end portion of the substrate is capable of being placed on the horizontal portion.
 	Re claim 3, Agarwal teaches the guide member disposed at the base plate so that an outermost end of a bottom surface of the substrate is capable of being placed on the horizontal portion.
 	Re claim 4, Agarwal teaches the guide member is disposed at the base plate so that an outermost end of a main surface of the substrate is capable of overlapping with the horizontal portion, when viewed from a normal direction of the base plate.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the 
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal (US 9,425,076).
 	Re claims 5-8, Agarwal doesn’t mention the horizontal portion has a length of 0.2mm to 3.0mm, the first corner portion of the guide member has a curvature radius of 0.5mm or more. Agarwal (generally columns 4-5) does teach different angles, curves and combinations of curves, angles and/or linear surfaces which is believed to encompass the claimed shapes and limitations as noted in the 102 section. For a different interpretation of these limitations and/or the reference however, it would have been obvious to one of ordinary skill to have modified Agarwal before filing to have the horizontal portion length and any other facet or dimension shaped such as claimed, to sufficiently handle the desired substrate size/shape and processing conditions of various given situational needs.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal (US 9,425,076) in view of Blank (US 7,048,316).
Re claim 9, Agarwal as noted above teaches (generally columns 4-5) does teach different angles, curves and combinations of curves, angles and/or linear surfaces which is believed to encompass many shapes. Figure 3 does appear to show tapering thickness to a tip end. Blank teaches a similar guide member (support device) (generally 100,200,300, figures 1A,1B,2,3A,3B,4,5) & clearly shows it is already known to have tapering thickness to a tip end. It would have been obvious to one of ordinary skill in the art prior to filing to have modified Agarwal as claimed to further guide substrate placement and lighten the device by having less material.
 	Re claim 10, Agarwal as noted above teaches (generally columns 4-5) does teach different angles, curves and combinations of curves, angles and/or linear surfaces which is believed to encompass many shapes.
Blank teaches a similar guide member (support device) (generally 100,200,300, figures 1A,1B,2,3A,3B,4,5) clearly shows it is already known wherein the inner wall surface of the guide member is inclined so that an angle formed between a horizontal portion and the inner wall surface is an obtuse angle. It would have been obvious to one of ordinary skill to have modified Agarwal before filing to have the horizontal portion length and any other facet or dimension shaped such as claimed, to sufficiently handle the 
 	Re claim 11, Agarwal as noted above teaches (generally columns 4-5) does teach different angles, curves and combinations of curves, angles and/or linear surfaces which is believed to encompass many shapes.
Blank teaches a similar guide member (support device) (generally 100,200,300, figures 1A,1B,2,3A,3B,4,5) clearly shows it is already known to have multiple corner portions of the guide member and broadly, Agarwal in the first paragraph of column 4 supports this and with Blank even more clearly so. Thus it would have been obvious to one of ordinary skill in the art prior to filing to have modified Agarwal as claimed (and also by cutting or any other known means of manufacturing) in order to sufficiently handle the desired substrate size/shape and processing conditions of various given situational needs using well-known manufacturing means.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Akimoto teaches a similar substrate gripping hand with guide members with varied angles, corners and tapering (figures 3-11, summary, column 8 lines 1-28).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LOWE whose telephone number is (571)272-6929.  The examiner can normally be reached on Hoteling M,Th,F 7am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 5712727097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MICHAEL S. LOWE
Primary Examiner
Art Unit 3652



/MICHAEL S LOWE/Primary Examiner, Art Unit 3652